394 Mich. 425 (1975)
230 N.W.2d 272
BRYCE
v.
JONES
Docket No. 56379.
Supreme Court of Michigan.
June 27, 1975.
Yoe, Casey & Moore (by Jerome A. Moore), for plaintiffs. Reid, Gilmore & Reid (by G. Norman Gilmore), for defendants Jimmie A. Jones and Arlyle R. Jones. Touma, Watson, Andresen & Nicholson (by Loyall G. Watson), for defendant Citizens Federal Savings and Loan Association.

ORDER
On order of the Court, defendants-appellants' application for leave to appeal is considered, and the same is hereby granted. The Court, sua sponte, pursuant to GCR 1963, 865.1(7), hereby reverses the decision of the Court of Appeals and remands the case for reinstatement of the trial court's judgment of May 25, 1973. The facts are stated in the opinion of the Court of Appeals, reported at 54 Mich App 709. The finding of the trial judge that the deed to plaintiffs-appellees was an equitable mortgage was not clearly erroneous and plaintiffs-appellees were thus not "purchasers in good faith" of the legal title within the meaning of that phrase as used in MCLA 565.29; MSA 26.547.
SWAINSON, J., not participating.